                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

FARONDA DAVIS,                                 )
                                               )
         Plaintiff,                            )
                                               )
    v.                                         )       No. 4:18-CV-00441-AGF
                                               )
FIDELITY INFORMATION CORP.,                    )
                                               )
         Defendant.                            )
                                               )


                              MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff’s motion for attorney’s fees and costs.

ECF No. 20. This is an action for damages under the Fair Credit Reporting Act (“FCRA”)

and Fair Debt Collections Act (“FDCPA”).

         On July 16, 2018, Plaintiff filed a motion for default judgment against the last

remaining Defendant, Fidelity Information Corp. ECF No. 17. On November 26, 2018, the

Court granted Plaintiff’s motion and awarded Plaintiff $500 in statutory damages and

$5,000 in actual damages. ECF No. 19. However, it denied Plaintiff’s request for

attorney’s fees and costs because it was unsupported by the record. Plaintiff now brings a

renewed motion for attorney’s fees and costs, attaching the affidavit of Plaintiff’s counsel

and an invoice for services rendered in support.

         A prevailing party may pursue an award of attorney’s fees under the FDCPA.

Mayhall v. Berman & Rabin, P.A., 13 F. Supp. 3d 978, 983 (E.D. Mo. 2014). According to

the documentation provided to the Court, Plaintiff has incurred $11,515 in attorney’s fees
and $175.00 in costs in pursuit of this action. After review, the Court finds the attorney’s

fees and costs that Plaintiff has documented she incurred were necessary and

reasonable. Hensley v. Eckerhart, 461 U.S. 424 (1983); Jenkins v. E. Asset Mgmt., LLC,

No. 4:08-CV-1032 CAS, 2009 WL 2488029, at *3 (E.D. Mo. Aug. 12, 2009).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for attorney’s fees and costs is

GRANTED. ECF No. 20. Attorney’s fees and costs are awarded in the amount of

$11,690.

       IT IS FURTHER ORDERED that, in accordance with the Court’s November 26,

2018 Order, Plaintiff is entitled to $500 in statutory damages and $5,000 in actual damages.

       A separate Judgment shall accompany this Memorandum and Order.



Dated this 10th day of December, 2018.




                                                __________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE




                                              -2-
